PRESIDING JUSTICE STOUDER delivered the opinion of the court: Plaintiff, Homer Ward, commenced this action in the circuit court of La Salle County against the defendant, the Howard P. Foley Company, seeking damages because of wrongful discharge of plaintiff because he sought compensation under the Workers’ Compensation Act. The defendant moved for summary judgment on the theory that plaintiff’s action was precluded by the union collective bargaining agreement which governed the terms of plaintiff’s employment and the circuit court granted summary judgment. Plaintiff appeals from that order. The only issue raised on this appeal is whether the contractual remedies specified in the collective bargaining agreement precluded this action in tort for wrongful discharge. In Cook v. Caterpillar Tractor Co. (1980), 85 Ill. App. 3d 402, 407 N.E.2d 95, the precedent applied by the trial court, this court ruled that the tort remedies were so barred. The plaintiff has not distinguished the facts of this case from those in the Cook case but rather has suggested that Cook was wrongly decided by misinterpreting Kelsay v. Motorola, Inc. (1978), 74 Ill. 2d 172, 384 N.E.2d 353. We have reviewed the plaintiff’s arguments but find no reason for not adhering to our previous opinion in Cook. What we said in Cook is equally applicable to this case, and no repetition of the reasoning therein employed is necessary or desirable. For the foregoing reasons the judgment of the circuit court of La Salle County is affirmed. Affirmed. SCOTT, J., concurs.